Title: From Benjamin Franklin to [Edward Bancroft], [after 15 May 1778]
From: Franklin, Benjamin
To: Bancroft, Edward


[After May 15, 1778]
Be so good as to answer to our Friend that it is impossible Mr. Hartley could have said what is represented above, no such Thing having ever been intimated to him; nor has the least Idea of the kind ever been in the Minds of the Commissioners, particularly Dr. F. who does not Care how many Spies are plac’d about him by the Court of France having nothing to conceal from them.
